Citation Nr: 0032095	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as an epidermal cyst of the neck and dermatophytosis 
of the groin and back.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

3.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.  

4.  Entitlement to a compensable evaluation for fungus of the 
feet.  


REPRESENTATION

Appellant represented by:	J. W. Stanley, Jr., Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1999 rating 
decision of the North Little Rock, Arkansas Regional Office 
(hereinafter "the RO") which, in pertinent part, granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent disability evaluation.  Service 
connection was also granted for pseudofolliculitis barbae 
with a noncompensable disability evaluation and for fungus of 
the feet with a noncompensable disability evaluation.  
Service connection was denied for a skin disorder, claimed as 
an epidermal cyst of the neck and dermatophytosis of the 
groin and back.  The veteran has been represented throughout 
this appeal by a private attorney.  

The Board notes that a July 2000 hearing before a member of 
the Board, the veteran advanced contentions on appeal which 
the Board has construed as claims for increased evaluations 
for his service-connected epidermal cyst of the left chin and 
pes planus.  As these issues have neither been developed nor 
certified for review on appeal, they are referred to the RO 
for appropriate action.  






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal, as to the issue of an 
increased evaluation for post-traumatic stress disorder, has 
been obtained by the RO.  

2.  The veteran's post-traumatic stress disorder is 
clinically assessed as being manifested by extreme reluctance 
to discuss military experiences; speech within normal limits; 
mild dysphoria; a predominant mood of some depression; an 
affect appropriate to content; thought processes and 
associations described as logical and tight with no loosening 
of associations; orientation in all spheres; no gross 
impairment in memory; denial of suicidal or homicidal 
ideation; no complaints of hallucinations or delusions and a 
GAF score of 52 having been assigned.  


CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1999 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that effective October 30, 2000, 38 
U.S.C.A. § 5107 was amended.  The revised statute eliminates 
the well-grounded requirement, and amplifies the duty to 
assist the appellant in the development of a claim.  
Moreover, the VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in the 
establishment of entitlement.  Regarding the issue to be 
addressed on the merits in this decision, the relevant facts 
have been properly developed, and the obligation of the VA to 
assist in the development of the appellant's claim has been 
satisfied.  

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet.App. 119 (1999).  In 
this case, the RO has not assigned separate staged ratings 
for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

I.  Historical Review

The veteran's service medical records do not refer to 
complaints of or treatment for post-traumatic stress disorder 
or any other psychiatric disorder.  The April 1970 separation 
examination included a notation that the veteran's 
psychiatric evaluation was normal.  

VA treatment records dated from January 1986 to March 1986 
indicated that the veteran was treated for several disorders.  
Private treatment records dated from May 1991 to February 
1997 indicated that the veteran was treated for multiple 
disorders.  A November 1998 treatment entry from the St. 
Vincent Family Clinic noted that the veteran complained of 
panic episodes which would occur fairly frequently, were 
disruptive of his sleep and would increase with stress.  The 
assessment included panic episodes.  

At a January 1999 hearing on appeal, the veteran testified 
that he was taking medication to deal with his nightmares and 
flashbacks.  He stated that the nightmares could happen 
daily.  The veteran also reported that he did not trust 
people and that he would have mood swings.  The veteran's 
wife testified that she had seen the veteran have flashbacks 
and that he had them about once every other week.  

The veteran underwent a VA psychiatric examination in 
February 1999.  He reported that he had sleep problems and 
dreams.  It was noted that the veteran was very reluctant to 
talk about his nightmares, but when pressed, he admitted that 
they could occur for months at a time and sometimes every 
week or so.  The veteran indicated that he would awaken 
sweaty and jumpy and that he often could not return to sleep.  
He stated that just seeing a person could trigger thoughts 
about the war.  The veteran indicated that he felt he did 
pretty well in crowds, but noted that he looked around all 
the time.  He reported that he had been married for twenty-
six years and that he had worked for twenty-one years as a 
forklift operator.  The veteran related that he had been 
written up many times at his occupation.  The examiner 
reported that the veteran conversed readily and that his eye 
contact was limited.  It was noted that the veteran seemed 
extremely reluctant to discuss his military experiences.  The 
examiner indicated that the veteran appeared mildly dysphoric 
and that his speech was within normal limits with regard to 
rate and rhythm.  The examiner stated that the veteran's 
predominant mood was one of some depression and that his 
affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight and there 
were no loosening of associations or confusion noted.  The 
examiner reported that the veteran was oriented in all 
spheres and that there was no gross impairment in memory.  It 
was indicated that hallucinations were not complained of and 
no delusional material was noted.  The examiner noted that 
the veteran denied suicidal or homicidal ideation.  The 
diagnosis was post-traumatic stress disorder, chronic.  A GAF 
score of 52 was assigned.  

In March 1999, service connection was granted for post-
traumatic stress disorder.  A 30 percent disability 
evaluation was assigned effective July 13, 1998.  The 30 
percent disability evaluation has remained in effect.  




II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 30 
percent evaluation is warranted for post-traumatic stress 
disorder where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. Part 4, Diagnostic Code 
9411 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from September 1998 to March 1999 
indicated that the veteran was treated for several disorders.  
A March 1999 entry indicated an assessment which included 
panic disorder.  

At the July 2000 hearing before a member of the Board, the 
veteran testified that he still suffered flashbacks.  He 
stated that he did not sleep well and that he would wake up 
in a sweat after nightmares.  The veteran indicated that he 
still had panic attacks.  He also related that he had 
problems concentrating and that he was tense a lot of the 
time.  The veteran reported that he was presently taking a 
computer course.  The veteran's wife testified that the 
veteran was unable to sleep.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
manifestations warranting a 50 percent disability evaluation 
pursuant to the provisions of 38 C.F.R. Part 4, Diagnostic 
Code 9411 (1999).  The Board notes that such provisions 
indicate that a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Board observes that the most recent 
February 1999 VA psychiatric examination report noted that 
the veteran complained of sleep problems and nightmares.  It 
was reported that the veteran was very reluctant to talk 
about his nightmares, but indicated that they could occur for 
months at a time and sometimes every week.  The veteran 
indicated that he had been married for twenty-six years and 
that he had worked for twenty-one years as a forklift 
operator.  However, he reported that he had been written up 
many times in his occupation.  The examiner noted that the 
veteran appeared mildly dysphoric, that his speech was within 
normal limits, that his mood was one of some depression, that 
his affect was appropriate to content and that he was 
oriented in all spheres.  The examiner further reported that 
the veteran's thought process and associations were logical 
and that there was no gross impairment in memory.  The 
diagnosis was post-traumatic stress disorder, chronic and the 
examiner assigned a GAF score of 52.  The Board observes that 
the Court has indicated that a GAF score of 55 to 60 
indicates moderate difficulty in social and occupational 
functioning.  See Brown v. Carpenter, 8 Vet.App. 240 (1995).  
In this case, the assigned GAF score, therefore, is 
indicative of greater than moderate impairment.  
Additionally, the Board notes that a March 1999 VA treatment 
entry indicated an assessment which included panic disorder.  
Additionally, at his July 2000 hearing before a member of the 
Board, the veteran specifically testified that he still 
suffered panic attacks and that he had problems with 
concentration.  In consideration of the evidence of record, 
including the above noted GAF score and references to panic 
attacks, the Board is of the view that the evidence is 
sufficiently in equipoise to warrant a conclusion that a 50 
percent evaluation is warranted.  

The Board observes that the evidence of record fails to 
indicate symptomatology to such an extent as to reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships as required for a 70 
percent disability evaluation pursuant to the appropriate 
schedular criteria noted above.  Such symptomatology, as 
indicated by the February 1999 VA psychiatric examination 
report, simply is not shown.  Accordingly, the Board 
concludes that a 50 percent evaluation is warranted for the 
veteran's service-connected post-traumatic stress disorder.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a skin disorder, claimed as an epidermal cyst 
of the neck and dermatophytosis of the groin and back.  The 
veteran also alleges that he is entitled to compensable 
disability evaluations for his service-connected 
pseudofolliculitis barbae and fungus of the feet.  In 
reviewing the record, the Board notes that at the July 2000 
hearing before a member of the Board, the veteran testified 
that he had been treated at a VA facility for his service-
connected fungus of the feet several months earlier.  He also 
referred to treatment at the Little Rock, Arkansas VA Medical 
Center the previous year, but it is unclear whether such 
treatment was subsequent to the dates of treatment which are 
already of record.  The veteran also indicated that he was 
using a cream he received from the VA for his feet and groin 
problems.  There was a further reference to treatment from a 
Dr. Earl Benton and a Dr. Perry.  

The Board observes that the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") has held that 
the Board is deemed to have constructive knowledge of records 
generated by, or in the custody of, the VA.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  The Board notes that VA 
treatment records subsequent to March 1999 and private 
treatment records subsequent to February are not of record.  
Given the nature of the veteran's contentions and in 
consideration of the Court's holding in Bell, the Board is of 
the view that an attempt should be made to obtain any recent 
VA treatment records of possible pertinence to the veteran's 
claims as well as any relevant private treatment records 
prior to resolving the issues raised by the instant appeal.  

Additionally, the Board notes that the veteran was last 
afforded a VA dermatological examination in February 1999.  
At that time, he reported that he had a chronic problem with 
the skin of his feet as well as cysts on the posterior neck 
and the left neck.  The examiner noted that the veteran had 
an epidermal cyst in the posterior neck as well as an 
epidermal cyst along the edge of the mandible of the left 
side which was present under the veteran's beard and 
diagnosed by palpation rather than by seeing it.  The 
examiner reported that pseudofolliculitis was not present, 
but that there was some pigmentation on the skin of the 
veteran's face where he previously had the condition.  The 
examiner further noted that there was some pigmentation in 
the groin area where there might have been tinea in the past.  
As to the veteran's feet, the examiner stated that there was 
some very slight scaling on the plantar surface with 
dystrophy of the great toenail.  There was also some scaling 
of skin between the veteran's toes which was worse on the 
left foot than on the right.  The impression included history 
of a fungus infection of the feet of longstanding which would 
be called chronic dermatophytosis; history of 
pseudofolliculitis of the beard, controlled at present by 
wearing a beard; epidermal cysts of the skin of the posterior 
neck and left chin; and chronic dermatophytosis of the feet 
that sometimes involved the groin as well.  The Board 
observes that the examiner stated that the veteran's 
dermatophytosis of the feet sometimes involved the groin.  It 
is unclear whether the examiner was indicating that the groin 
pathology was an element of the service-connected fungus of 
the feet.  Additionally, the Board notes that at the July 
2000 hearing before a member of the Board, the veteran 
specifically testified that his service-connected foot 
disorder had worsened.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
appellant's contentions, to include his testimony as to 
worsening of his service-connected fungus of the feet; the 
examiner's comments, pursuant to the February 1999 VA 
dermatological examination, as to a possible relationship 
between the claimed dermatophytosis of the groin and the 
veteran's service-connected foot fungus; the lack of a 
clearly expressed opinion as to the etiology of any of the 
diagnosed skin disorders, and in consideration of the Court's 
holdings in Colvin and Halstead, the Board concludes that an 
additional VA dermatological examination would be helpful 
prior to appellate review.  

Further, the Board notes that while the veteran's claim was 
pending, 38 U.S.C.A. § 5107 was amended, effective for all 
pending claims, to eliminate the requirement that the veteran 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  In addition, 
the duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
veteran's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since the claim for service connection for a skin disorder, 
claimed as an epidermal cyst of the neck and dermatophytosis 
of the groin and back, is still pending, the RO must apply 
the new law to the veteran's claim.  

In light of the VA's duty to assist the veteran in the proper 
development of his claim as mandated by the provisions of 
38 U.S.C.A. § 5107(b) (West 1991) and as interpreted by the 
Court in Littke v. Derwinski, 1 Vet.App. 90, 92-93 (1990), 
this case is REMANDED for the following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorders from 
February 1999 to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities, specifically the Little Rock, 
Arkansas VA Medical Center as well as Dr. 
Earl Benton and Dr. Perry, if so 
indicated by the veteran, and request 
that all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA dermatological examination.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed dermatological disorders, 
other than the veteran's service-
connected fungus of the feet, to include 
whether such disorders are reasonably 
shown to be related to the veteran's 
period of service, or conversely, stem 
from, or represent a progression of, the 
already service-connected fungal process.  
If any separately identified 
dermatological disorders are not felt to 
have inservice origins, or to otherwise 
be related to a service-connected 
disorder, it should be specifically 
stated to be the case in that instance.  
A complete rationale for any opinion 
expressed should be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  If an opinion cannot be 
expressed without resorting to 
speculation, it should be so stated.  

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issues on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

5.  The RO's readjudication on remand 
will be governed to the extent 
applicable, by the pertinent provisions 
of the Veterans Claim Assistance Act of 
2000, Pub. L. No. 106-475.  

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



